DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 14, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miles et al. (US 20070165896 A1) hereinafter Miles.
Regarding claim 1, Miles teaches An integrated optical transducer for detecting dynamic pressure changes, the transducer  comprising - a micro-electro-mechanical system, MEMS die (“a MEMS differential microphone having optical means for converting sound-induced motion of the diaphragm into an electronic signal” in ¶[0014]) having a MEMS diaphragm (“A diaphragm 102 having stiffeners 104 disposed upon a rear surface 106 thereof” in ¶[0035]) with a first side exposed to the dynamic pressure  changes (“protective screen 112 consists of a micromachined silicon plate that contains a plurality of very small holes, slits, or other orifices 114 sized to exclude airborne particulate contamination (e.g., dust) from diaphragm 102 and other interior regions, not shown, of microphone 100. The small holes 114, however, allow the passage of sound pressure 110.” in ¶[0037]) and a second side (“A protective screen 112 is disposed intermediate a sound source 110 and a front face of diaphragm 102” in ¶[0037]) and - an application-specific integrated circuit, ASIC die (“A miniature vertical cavity surface emitting laser (VCSEL) 122 is disposed behind diaphragm 102, typically on or in a bottom chip 140.” in ¶[0039]) having an optical interferometer assembly comprising (“The components shown schematically in FIG. 1 implement a Michelson interferometer complete in a small volume. Such a compact arrangement including a low power laser and detection electronics is suitable for use in hearing aids and other miniature devices requiring a microphone.” in ¶[0042])- a beam splitting element (“The diffraction grating 120a or other diffraction apparatus 120” in ¶[0043]) for receiving a source beam (“When the structure of FIG. 1 is illuminated from the back side using coherent light source 122” in ¶[0044]) into a probe beam in a first beam path and a reference beam in a second beam path (“light reflects both from the diffraction mechanism 120 (e.g., diffraction grating 120a) that is integrated into diaphragm 102 and from coating 118 of protective screen 112, reference numbers 128, 130, respectively. While reflected light 128, 130 is shown schematically as rays, it will be recognized that the reflected diffraction orders have a beam shape of finite effective size determined by the light distribution at the laser source,” in ¶[0044]); - a beam combining element for combining the probe beam with the reference beam to a superposition beam; and  a detector configured to receive the superposition beam and to generate an electronic interference signal depending on the superposition beam (“in addition to helping provide a voltage dependent force, also provides an optically reflective surface that enables the detection of interference fringes between the reflected light from the diffraction mechanism 120 (e.g., optical grating 120a, etc.)” in ¶[0038]); wherein - the MEMS die is arranged with respect to the ASIC die such that a gap is formed between the second side of the diaphragm and the ASIC die (space formed between diaphragm 102 and Chip 140 in Fig. 1a), with the gap defining a cavity and having a gap height (the distance between the rear side of diaphragm 102 specifically 106 in Fig. 1a, and the chip 140 has a specific height “Optical output signals can be converted to electrical signals by placing three 100 .mu.m by 100 .mu.m silicon photodetectors at x=0, and x=.+-.150 .mu.m to capture the zero and first orders. The intensities, I.sub.0 and I.sub.1 can be expressed as a function of the gap thickness, d.sub.0 128 (FIG. 1),” in ¶[0048]); and - the first beam path of the probe beam (132 in Fig. 1a) comprises coupling into the cavity (ray 132 is projected into the cavity formed by 102 and 140 in Fig. 1a), reflection off of a deflection point or a deflection surface of the diaphragm (120 in Fig. 1a) and coupling out of the cavity (the direction of deflected and reflected rays 128 and 130 are towards chip 140 in Fig. 1a).
Regarding claim 2, Miles teaches the device of claim 1, Miles further teaches the device further comprising wherein the ASIC die (chip 140 in Fig. 1a) further comprises the light source for emitting the source beam (“A miniature vertical cavity surface emitting laser (VCSEL) 122 is disposed behind diaphragm 102, typically on or in a bottom chip 140” in ¶[0039]).
Regarding claim 3, Miles teaches the device of claim 1, Miles further teaches the device further comprises wherein the first beam path deviates from the second beam path in terms of effective length by less than a coherence length of the light source (“equal amount of light reflection from the diffraction mechanism and the coating of the protective screen the reflected light 128, 130 has odd diffraction orders in addition to the normal specular reflection.” in ¶[0044]).
Regarding claim 4, Miles teaches the device of claim 1, Miles further teaches the device further comprises wherein the gap height is equal to or larger than 100 pm (“Referring now to FIGS. 3a, 3b, and 3c, there are shown calculated reflected diffraction patterns for various gap values at the surface of the silicon wafer, which carries the photodetectors and associated CMOS electronics, not shown. FIGS. 3a, 3b, and 3c represent gap spacing of .lamda./2, .lamda./4, and .lamda./8, respectively. These calculations are performed using scalar diffraction theory with 1 .mu.m periodicity.” in ¶[0047]).
Regarding claim 10, Miles teaches the device of claim 1, Miles further teaches the device further comprising wherein the second beam path (128 or 130 in Fig. 1a) comprises coupling into the cavity reflection off of a stationary point or a stationary surface of the MEMS die (rays 128 and 130 are projected into the cavity formed by Dies 102 and 140 in Fig. 1a) and coupling out of the cavity (the direction of deflected and reflected rays 128 and 130 are towards chip 140 in Fig. 1a).
Regarding claim 14, Miles teaches the device of claim 1, Miles further teaches the device further comprising  wherein the transducer is configured to omnidirectionally detect dynamic pressure changes in an environment of the transducer, in particular dynamic pressure changes at rates corresponding to audio frequencies (“A microphone having an optical component for converting the sound-induced motion of the diaphragm into an electronic signal using a diffraction grating” in ¶[Abstract]).
Regarding claim 15, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 16, Miles teaches the deice of claim 1, Miles further teaches the device further comprising wherein the gap height is equal to or larger than 200 pm (“Referring now to FIGS. 3a, 3b, and 3c, there are shown calculated reflected diffraction patterns for various gap values at the surface of the silicon wafer, which carries the photodetectors and associated CMOS electronics, not shown. FIGS. 3a, 3b, and 3c represent gap spacing of .lamda./2, .lamda./4, and .lamda./8, respectively. These calculations are performed using scalar diffraction theory with 1 .mu.m periodicity.” in ¶[0047]).
Regarding claim 18, Miles teaches the device of claim 14, Miles further teaches  wherein the transducer is configured to omnidirectionally detect dynamic pressure changes at rates corresponding to audio frequencies (“A microphone having an optical component for converting the sound-induced motion of the diaphragm into an electronic signal using a diffraction grating” in ¶[Abstract]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US 20070165896 A1) hereinafter Miles in view of Lipson et al. (US 20190391415 A1) hereinafter Lipson.
Regarding claim 9, Miles teaches the device of claim 1, Miles does not specifically disclose the device further comprising wherein the optical interferometer assembly further comprises a phase adjusting element in the first beam path and/or in the second beam path however, 
Since it is known in the art as evidenced by Lipson for a device to further comprise wherein the optical interferometer assembly further comprises a phase adjusting element in the first beam path and/or in the second beam path (“each optical switch is an interferometer having a reference arm defined by a waveguide, and each waveguide is coupled to a respective heating element configured to adjust the phase of the respective waveguide” in ¶[0126]),
An ordinary skilled in the art would be motivated to modify the invention of Miles with the teachings of Lipson for the benefit of improving the accuracy of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Miles with Lipson.
Allowable Subject Matter
Claims 5-8, 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654